              Case 1:18-cv-06621-VEC Document
                                   USDC SDNY 84 Filed 02/23/21 Page 1 of 7
                                        DOCUMENT                                             Seyfarth Shaw LLP
                                        ELECTRONICALLY FILED                                  620 Eighth Avenue
                                        DOC #:                                        New York, New York 10018
                                        DATE FILED:                                   T (212) 218-5500
                                                                                               F (212) 218-5526



                          MEMO ENDORSED                                                    casmith@seyfarth.com
                                                                                               T (212) 218-5605

                                                                                              www.seyfarth.com


October 2, 2020

VIA ECF

The Honorable Valerie E. Caproni
United States District Judge
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:     Neil Abromavage v. Deutsche Bank Securities Inc. et al (1:18-cv-06621)

Dear Judge Caproni:

        We represent Defendants Deutsche Bank Securities Inc. (“DBSI”), Jeffrey Bunzel and
Mark Hantho (collectively, “Defendants”) in the above-referenced case. Pursuant to Fed. R.
Civ. P. 26(c), the Court’s Individual Practice in Civil Cases 5(B)(ii), and the June 8, 2019
Stipulation and Protective Order Regarding Confidential, Proprietary and Privileged Information
(the “Confidentiality Order”) [Dkt. No. 28], Defendants submitted a letter motion on July 17, 2020
requesting leave to file under seal portions of their motion for summary judgment. Plaintiff
joined in the request only to the extent it related to the request to file under seal Plaintiff’s
compensation information and stated that he reserved the right to challenge other redactions.
Defendants now submits a motion to seal portions of their reply papers, and Plaintiff again joins
in the request only to the extent it relates to the request to file under seal Plaintiff’s
compensation information and reserves the right to challenge other redactions.

Introduction

       As in their initial motion, Defendants generally seek to redact information in three
categories: (1) confidential information about Defendants’ non-party clients’ identities and
transactions; (2) confidential information about an internal investigation of a non-party former
DBSI employee and (3) DBSI’s employees’ compensation information. 1 The general
presumption in favor of public access to judicial documents is overcome in this case by the
strong competing consideration of protecting non-parties’ privacy. The information Defendants
seek to redact is unquestionably confidential and private, and Courts frequently protect similar



1 In a July 22, 2020 letter to the Court, Plaintiff did not oppose Defendants’ motion to seal portions of its
moving papers in the first and third categories, and did not take a position on Defendants’ request to seal
portions of documents in the second category. In this motion, Defendants also seek to redact the reason
for a non-party’s departure from DBSI.

64743419v.1
66122734v.1
              Case 1:18-cv-06621-VEC Document 84 Filed 02/23/21 Page 2 of 7
                                                       The Honorable Valerie E. CaproOctober 2,2020
                                                                                             Page 2


information from disclosure. Thus, the Court should permit the narrow redactions Defendants
request.

Argument

I.      Standard for Filing Under Seal

        Fed. R. Civ. P. 26(c)(1)(G) provides that the Court may “for good cause, issue an
order . . . requiring that a trade secret or other confidential research, development, or
commercial information not be revealed or be revealed only in a specified way.” Federal Rule of
Civil Procedure 26(c) permits a Court, on a showing of good cause, to issue an order sealing
documents “to protect a party or person from annoyance, embarrassment, oppression, or undue
burden or expense.” The Confidentiality Order defines “Confidential Information” as

                  any type of classification of non-public documents or information
                  produced by the Parties, which is in good faith designated as
                  confidential by the Parties due to the confidential, non-public and
                  sensitive nature of the information, including, but not limited to, (i)
                  DBSI’s proprietary business information, deal information, private
                  or sensitive client information, trade secrets, financial data, payroll
                  records, employee compensation, employee performance
                  reviews, personnel files or other similar information with respect to
                  current or former employees of DBSI, (ii) Plaintiff’s financial and
                  medical records or other sensitive, private or personal information
                  pertaining to Plaintiff; and (iii) confidential, sensitive information or
                  documents relating to third parties.

        The Confidentiality Order further provides that: “Prior to filing in any court any document
or information actually comprising or containing Confidential Information, the Parties agree to
confer to determine the best method to attempt to ensure that the document or information
remains sufficiently protected. If necessary, a Party may make an application to file the
document under seal.”

        It is generally presumed that the public has a right to access judicial documents2. United
States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995). However, this presumption is not
absolute, and can be overcome A district court has broad discretion to maintain documents
under seal for good cause. Nixon v. Warner Comm., Inc., 435 U.S. 589, 598 (1978) (“[e]very
court has supervisory power over its own records and files”). Lugosch v. Pyramid Co. sets forth
the considerations the Court must weigh when determining whether records or testimony should
be protected from public disclosure. 435 F.3d 110, 119 (2d Cir. 2006). The presumption of
public access may be overcome “to preserve higher values” provided “the sealing order is
narrowly tailored to achieve that aim.” Lugosch, 435 F.3d at 124.




2 The presumption of public access applies to "judicial documents." Amodeo, 44 F.3d at 145. "Judicial
documents" are those that are "relevant to the performance of the judicial function and useful in the
judicial process." Id. The documents at issue will be submitted in connection with Defendants' summary
judgment motion and Defendants acknowledge that they are thus judicial documents.

64743419v.1
66122734v.1
              Case 1:18-cv-06621-VEC Document 84 Filed 02/23/21 Page 3 of 7
                                                 The Honorable Valerie E. CaproOctober 2,2020
                                                                                       Page 3


         In determining whether the presumption of access may be overcome, the Court must
first determine the weight of the presumption. “Generally, the information will fall somewhere on
a continuum from matters that directly affect an adjudication to matters which come within a
court’s purview solely to ensure their irrelevance” Lugosch, 435 F.3d at 119. There is a weak
presumption of access attaching to irrelevant documents, and a stronger presumption attaching
to those documents that directly affect a Court’s decision. Id.

        Next, a Court must “balance competing considerations against” the presumption of
access to documents. Lugosch, 435 F.3d at 119-20. These competing considerations include
“the privacy interests of those resisting disclosure.” Id. In determining the weight accorded to
privacy concerns, “courts should first consider the degree to which the subject matter is
traditionally considered private rather than public.” Amodeo, 71 F.3d at 1051. Likewise, “[t]he
nature and degree of injury [from having such information made public] must also be weighed.”
Id.

II. Documents Containing Client Information Should Be Sealed

        Defendants seek to file in redacted form the highlighted portions of the following
declarations and exhibits thereto: Smith Reply Decl. Exhs. D and E (Exhibits 3 and 4 hereto).
Each of these documents contains confidential information regarding DBSI’s non-party clients,
including those clients’ identities and information regarding their transactions.

         In this case, the presumption of public access to this information is weak To the extent
Plaintiff is claiming that he was excluded from meetings or working with a client, those names
are not redacted. However, where client names or transaction information are contained in a
document that is introduced for other purposes, they are the type of information that “comes
within a court’s purview solely to ensure [its] irrelevance” Lugosch, 435 F.3d at 119.

        In contrast to the weak presumption to access, the non-parties have a strong privacy
interest in keeping the information private. Defendants keep information regarding their
customers’ identities and transactions confidential and do not share them with others. Thus,
redaction is appropriate. See Dodona I, LLC v. Goldman, Sachs & Co., 119 F. Supp. 3d 152,
156-57 (S.D.N.Y. 2015), (granting motion to redact and seal information containing parties’ and
third-parties’ customers’ identities, account information and pricing information and disclosing
those customers’ “trading strategies, objectives and transactions,” because the customers’
privacy interests in such information overcame the presumption of public disclosure).

        Indeed, documents that contain client information are routinely sealed, and should be
sealed in this instance See Hesse v. Sungard Sys. Int’l., 2013 U.S. Dist. LEXIS 7289, at *6
(S.D.N.Y. Jan. 14, 2013) (defendant’s motion to seal exhibits to complaint properly granted
where the exhibits contained, inter alia, “details of specific projects completed for several
clients.”). In particular, documents that contain, inter alia, “non-parties’ confidential customer
information” should be sealed. Royal Park Inves. SA/NV v. Deutsche Bank Nat’l Trust Co.,
2017 U.S. Dist. LEXIS 55881, at *41 (S.D.N.Y. Apr. 4, 2017) (granting motion to seal non-party
customer information and the “granular terms of private securities transactions” involving the
non-party customers); see also Dodona I, LLC v. Goldman, Sachs & Co., 119 F. Supp. 3d 152,
156-57 (S.D.N.Y. 2015) (granting motion to seal and redact information about non-party clients,
including the clients’ identities).




64743419v.1
66122734v.1
              Case 1:18-cv-06621-VEC Document 84 Filed 02/23/21 Page 4 of 7
                                                      The Honorable Valerie E. CaproOctober 2,2020
                                                                                            Page 4


B. Documents Containing Information Regarding An Internal Investigation Should Be Sealed.

        Defendants seek leave to redact portions of the following documents concerning the
details of DBSI’s internal investigation of a complaint against DBSI’s former employee, non-
party Jason Gurandiano: their Response to Plaintiff’s Separate Statement of Material Facts ¶¶
381, 486, 488 and 685 (Exhibit 6 hereto), Exhibit E to the Smith Reply Decl. (Exhibit 4 hereto),
Exhibit F to the Smith Reply Decl. (Exhibit 5 hereto) and the Reply Memorandum of Law (Exhibit
1 hereto). Plaintiff alleges in this case that Defendants retaliated against him for his
participation in the investigation of Gurandiano.

        The presumption of public access to the specific allegations of wrongdoing against
Gurandiano is weak, as the allegations are only relevant to the extent that Plaintiff corroborated
them. Defendants have not redacted any information concerning Plaintiff’s statements to the
investigators. The specific other allegations against Gurandiano and DBSI’s justification for the
termination of Gurandiano are not relevant to this case. Defendants have only included
information regarding the many allegations against Gurandiano that Plaintiff did not corroborate
to establish that Plaintiff’s role in the investigation was small.

        The specific allegations also include statements made by other non-party employees
and former employees of DSBI regarding Gurandiano’s conduct, which they made in the context
of a confidential investigation. Thus, “the subject matter is traditionally considered private rather
than public.” Amodeo, 71 F.3d at 1051. Moreover, disclosures of the specific allegations in this
case could be highly embarrassing to all the interviewees, who with the exception of Hantho are
non-parties, and invasive of their privacy. As a result the specific allegations regarding
individuals other than Plaintiff, and the allegations that were not corroborated by Plaintiff, should
be sealed.

C. Documents Containing Compensation Information Should Be Sealed.

        Defendants also seek to redact confidential information regarding non-party employees’
compensation3, contained in the following documents: Defendants’ Separate Statement of
Material Facts ¶¶ 508 (Ex 6 hereto), Exhibit A to the Smith Reply Declaration (Exhibit 7 hereto),
Exhibit C to the Smith Reply Declaration (Exhibit 2 hereto), and Exhibit E to the Smith Reply




3 Defendants recognize that their employees other than Plaintiff are referenced in code (e.g., “MD1”) in
the documents. Nonetheless, Defendants respectfully request that redaction of specific compensation
numbers is appropriate as the specific numbers are highly confidential. A non-party DSBI employee
whose compensation information appears in the documents can identify himself or herself. Also, the
chart of compensation information will reveal DBSI’s compensation range for Managing Directors within
their Equity Capital Markets business which could damage them competitively. Encyclopedia Brown
Prods., Ltd. v. Home Box Office, Inc., 26 F. Supp. 2d 606, 614 (S.D.N.Y. 1998) (sealing defendants’
“[c]onfidential business information dating back even a decade or more” because they “provide valuable
insights into a company’s current business practices that a competitor would seek to exploit,” including
“the cost and profit structures of the defendants” and their marketing strategies); Gelb v. Am. Tel. & Tel.
Co., 813 F. Supp. 1022, 1035 (S.D.N.Y. 1993) (noting that “defendants’ assertion that its competitors . . .
could use [the information] to do competitive injury to the defendants is, on the facts of this case, a
sufficient basis” for sealing).

64743419v.1
66122734v.1
              Case 1:18-cv-06621-VEC Document 84 Filed 02/23/21 Page 5 of 7
                                                       The Honorable Valerie E. CaproOctober 2,2020
                                                                                             Page 5


Declaration (Exhibit 4 hereto)4; and the parties jointly seek to redact Plaintiff’s compensation
information in the following documents: Exhibit C to the Smith Reply Declaration (Exhibit 2
hereto); and the Reply Memorandum of Law (Exhibit 1 hereto).

        In this case, the presumption of public access to the precise dollar amounts of
compensation is weak. The parties do not seek to redact information stating whether Plaintiff’s
compensation was higher or lower than other employees, but instead seek to redact the precise
dollar amounts of the compensation. Exact dollar amounts are not necessary as the only
relevant area of concern is Plaintiff’s compensation in relation to others.

        It is well-settled that the non-parties’ compensation information should be sealed.
“[P]rivacy interests of . . .employees who are not parties to this action, outweigh the presumption
of public access to court documents.” See McCracken v. Verisma Sys., 2017 U.S. Dist. LEXIS
15778, at *13 (W.D.N.Y. Sept. 26, 2017) (granting motion to seal nonparties’ compensation
information). See also Keybank Nat’l Ass’n v. Element Transp. LLC, 2017 U.S. Dist. LEXIS
11709, at *8 (S.D.N.Y. Jan. 26, 2017) (granting motion to seal nonparties’ financial information
including vehicle identification numbers, credit scores, guarantors’ names, and value of
payments remaining on non-parties’ vehicle leases); Dodona I, LLC v. Goldman, Sachs & Co.,
119 F. Supp. 3d 152, 156-57 (S.D.N.Y. 2015) (granting motion to seal sensitive and confidential
information of current and former employees of the parties, including their compensation);
Broadhurst Invs. LP v. Bank of N.Y. Mellon, 2010 U.S. Dist. LEXIS 79668, at *15 (S.D.N.Y. Aug.
2, 2010) (granting motion to seal financial information of non-parties). Because such
information is highly personal and private, the privacy interests outweigh the public’s right to
access to these documents in unredacted form.

                                              CONCLUSION

         Defendants respectfully request that the Court enter an Order: (1) allowing Defendants
to file Exhibits 1 through 7 hereto in redacted form and (2) awarding Defendants such other and
further relief as the Court deems just and proper.

Respectfully yours,

SEYFARTH SHAW LLP


/s/ Cameron Smith


Cameron Smith

cc:     All counsel of record (via ECF)




4 Defendants also seek to redact a reference to the reason for a non-party former employee of DBSI’s
departure from the firm in Exhibit 4 hereto. The page is not cited for that information, and the information
is confidential to the employee and infringes on his privacy interests.

64743419v.1
66122734v.1
               Case 1:18-cv-06621-VEC Document 84 Filed 02/23/21 Page 6 of 7

7KHSDUWLHV UHTXHVWWRVHDOVHOHFWSRUWLRQVRIWKHILOLQJVDVVRFLDWHGZLWK'HIHQGDQWV 0RWLRQIRU6XPPDU\
-XGJPHQWLVKHUHE\JUDQWHGLQSDUWDQGGHQLHGLQSDUW

'HIHQGDQWVVHHNWRUHGDFWLQIRUPDWLRQFRQWDLQHGLQWKHLUILOLQJVUHODWLQJWRWKHIROORZLQJILYHWRSLFV
  'HIHQGDQWV QRQSDUW\FOLHQWV LGHQWLWLHVDQGWUDQVDFWLRQV
  'HXWVFKH%DQN VLQWHUQDOLQYHVWLJDWLRQLQWR-DVRQ*XUDQGLDQRDIRUPHU'HXWVFKH%DQNHPSOR\HH
  'HXWVFKH%DQN VHPSOR\HHFRPSHQVDWLRQLQIRUPDWLRQ
  3ODLQWLII VGDWHRIELUWKDGGUHVVHPDLODGGUHVVDQGSKRQHQXPEHU
  7KHUHDVRQIRUWKHGHSDUWXUHIURP'HXWVFKH%DQNRIDQRQSDUW\IRUPHUHPSOR\HH

6HH'HI/HWWHUV0RWLRQV'NWV3ODLQWLIIMRLQVWKHUHTXHVWZLWKUHVSHFWWRhisRZQILOLQJVZLWKUHJDUGVWR
WZRFDWHJRULHVFRPSHQVDWLRQLQIRUPDWLRQDQG3ODLQWLII VLGHQWLI\LQJLQIRUPDWLRQ6HH'HI/HWWHU0RWLRQ'NW
DW

7KH&RXUWJUDQWVWKHVHDOLQJUHTXHVWZLWKUHVSHFWWRFDWHJRULHVRQHWKUHHIRXUDQGILYH7KH&RXUWGHQLHVWKH
VHDOLQJUHTXHVWZLWKUHVSHFWWRSDUWRIWKHVHFRQGFDWHJRU\FRQFHUQLQJLQIRUPDWLRQUHODWLQJWR'HXWVFKH%DQN V
LQYHVWLJDWLRQLQWR-DVRQ*XUDQGLDQR

$SUHVXPSWLRQRISXEOLFDFFHVVDSSOLHVWRMXGLFLDOGRFXPHQWVOLNHWKRVHDWLVVXHKHUH/XJRVFKY3\UDPLG&RRI
2QRQGDJD)G G&LU 7KHSUHVXPSWLRQLVVWURQJHVWZKHQWKHPDWHULDOLQTXHVWLRQGLUHFWO\
DIIHFWVWKHDGMXGLFDWLRQRIWKHPDWWHUDWKDQG,GDW7RRYHUFRPHWKHSUHVXPSWLRQSDUWLHVPXVW
GHPRQVWUDWHWKDWDKLJKHUYDOXHMXVWLILHVDQ\UHGDFWLRQV,GDW

:LWKUHVSHFWWRFDWHJRULHVRQHWKUHHIRXUDQGILYHWKH&RXUWILQGVWKDWWKHSUHVXPSWLRQLVQRWDWLWVVWURQJHVWDV
WKHPDWHULDOLQWKHVHFDWHJRULHVLVQRWGLUHFWO\DWLVVXHLQWKLVPDWWHU3XEOLFO\GLVFORVLQJQRQSDUW\FOLHQW
LGHQWLWLHVDQGWUDQVDFWLRQVDVZHOODVWKHDPRXQWVRIHPSOR\HHFRPSHQVDWLRQZRXOGLPSOLFDWH'HIHQGDQWV 
LQWHUHVWVLQSURWHFWLQJLWVFOLHQWLQIRUPDWLRQDQGLQDYRLGLQJSRWHQWLDOFRPSHWLWLYHGDPDJH7KHVHUHSUHVHQW
KLJKHUYDOXHVWKDWPD\RYHUFRPHWKHSUHVXPSWLRQRISXEOLFDFFHVVLQWKHVHFLUFXPVWDQFHV6HH/RXLV9XLWWRQ
0DOOHWLHU6$Y6XQQ\0HUFK&RUS)6XSSG 6'1< (QF\FORSHGLD%URZQ3URGV
/WGY+RPH%R[2IILFH,QF)6XSSG 6'1< 3ODLQWLII VLGHQWLI\LQJLQIRUPDWLRQ
 FDWHJRU\IRXU PD\DOVREHUHGDFWHGJLYHQWKHVHQVLWLYHDQGSHUVRQDOQDWXUHRIWKHLQIRUPDWLRQ6HHDOVR)HG5
&LY3 D $QGZLWKUHVSHFWWRFDWHJRU\ILYHUHYHDOLQJWKHUHDVRQIRUWKHGHSDUWXUHRIDFHUWDLQIRUPHU
HPSOR\HHZRXOGUDLVHSULYDF\FRQFHUQVIRUWKDWHPSOR\HHZKRKDVQRWKLQJWRGRZLWKWKHOLWLJDWLRQDWKDQG
*LYHQWKHUHDVRQVZK\WKDWHPSOR\HHOHIWWKH%DQNWKH&RXUWILQGVWKDWWKHQDWXUHDQGGHJUHHRILQMXU\IURP
SXEOLFGLVFORVXUHFRXQVHOVLQIDYRURIUHGDFWLRQ8QLWHG6WDWHVY$PRGHR)G G&LU 

%XWWKH&RXUWILQGVWKDWLQIRUPDWLRQDERXW'HIHQGDQWV LQWHUQDOLQYHVWLJDWLRQRIDFRPSODLQWDJDLQVW-DVRQ
*XUDQGLDQRPD\QRWEHUHGDFWHGIXOO\7KHSUHVXPSWLRQRISXEOLFDFFHVVWRWKLVLQIRUPDWLRQLVVWURQJJLYHQWKDW
LWGLUHFWO\DIIHFWVDGMXGLFDWLRQRI'HIHQGDQWV 0RWLRQIRU6XPPDU\-XGJPHQW6HH/XJRVFK)GDW
7KHSDUWLHVSURYLGHYHU\GLIIHUHQWFKDUDFWHUL]DWLRQ VRI3ODLQWLII VUROHLQWKHLQYHVWLJDWLRQLQWR*XUDQGLDQR
'HIHQGDQWVGHVFULEHKLVUROHDVSHULSKHUDODQGPLQLPDO'HI0HPRI/DZ'NWDWEXW3ODLQWLII
FRQWHQGVWKDW>Q@RWKLQJLVIXUWKHUIURPWKHWUXWKDQGWKDW3ODLQWLIISOD\HGDVXEVWDQWLDOUROHLQWKHLQYHVWLJDWLRQ
3O5HVSRQVH'NWDW±

6WDWHPHQWVDERXWZKRFRQWULEXWHGZKDWWRWKHLQYHVWLJDWLRQDUHLPSRUWDQWIRUWKH&RXUWWRGHWHUPLQHZKDWUROH
3ODLQWLIISOD\HGLQWKHLQYHVWLJDWLRQ)RUH[DPSOH'HIHQGDQWVUHGDFWHGWKDWILYHSHRSOHUHSRUWHGWKDW*XUDQGLDQR
UHIHUUHGWR6RXWK$VLDQHPSOR\HHVDVVOXPGRJPLOOLRQDLUH'HI5HSO\'NWDWQ7KLVLQIRUPDWLRQ
GLUHFWO\UHODWHVWRWKHLPSDFWRI3ODLQWLII VSDUWLFLSDWLRQRQWKHLQYHVWLJDWLRQ$GGLWLRQDOO\DOOHJDWLRQVPDGH
DJDLQVW*XUDQGLDQRE\RWKHULQWHUYLHZHHVWKDW3ODLQWLIIKLPVHOIGLGQRWUDLVHDOVRLPSDFWWKH&RXUW VDVVHVVPHQWRI
WKHUROH3ODLQWLIISOD\HGLQWKHLQYHVWLJDWLRQ
                   Case 1:18-cv-06621-VEC Document 84 Filed 02/23/21 Page 7 of 7
%XWWKH&RXUWDOVRDJUHHVZLWK'HIHQGDQWVWKDWQRQSDUW\LQWHUYLHZHHVKDYHDVWURQJSULYDF\LQWHUHVWLQNHHSLQJ
SULYDWHWKHLQIRUPDWLRQWKH\FRQILGHQWLDOO\SURYLGHGWRWKH'HXWVFKH%DQN+XPDQ5HVRXUFHVGHSDUWPHQWDVSDUWRI
WKHLQYHVWLJDWLRQ7KHUHIRUHWKH&RXUWDSSURYHVUHGDFWLRQVRIDQ\LQIRUPDWLRQZLWKLQWKLVFDWHJRU\WKDW'HIHQGDQWV
VWURQJO\EHOLHYHFRXOGEHXVHGWRGHWHUPLQHWKHLGHQWLW\RIQRQSDUW\LQWHUYLHZHHV7KH&RXUWGRHVQRWDSSURYH
VXFKUHGDFWLRQVZLWKUHVSHFWWRLQWHUYLHZHHVWKDWDUHSDUWLHVWRWKLVOLWLJDWLRQ

7KHSDUWLHVPXVWQDUURZWKHLUUHGDFWLRQVLQOLQHZLWKWKLV2UGHUDQGUHILOHWKHUHOHYDQWGRFXPHQWVRQWKHSXEOLF
GRFNHWE\QRODWHUWKDQ)ULGD\0DUFK

7KH&OHUNRI&RXUWLVUHVSHFWIXOO\UHTXHVWHGWRFORVHWKHRSHQPRWLRQVDWGRFNHWHQWULHVDQG
SO ORDERED.



                           'DWH)HEUXDU\
                           'DWH)
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
